ACCEPTED
                                                                                           05-15-00470-CR
                                                                                FIFTH COURT OF APPEALS
                                                                                           DALLAS, TEXAS
                                                                                      11/9/2015 9:40:57 AM
                                                                                                LISA MATZ
                                                                                                    CLERK

                               NO. 05-15-00470-CR

                       IN THE COURT OF APPEALS               FILED IN
                                                      5th COURT OF APPEALS
                   FOR THE FIFTH DISTRICT OF TEXAS DALLAS, TEXAS
                               AT DALLAS              11/9/2015 9:40:57 AM
                     ________________________________       LISA MATZ
                                                                        Clerk

                        EDWARD FRANK WILLIAMS,
                                   Appellant

                                          v.

                           THE STATE OF TEXAS,
                                       Appellee
                      ________________________________

  STATE’S MOTION TO EXTEND THE TIME TO FILE BRIEF AND TO
                  ACCEPT BRIEF TENDERED
               ________________________________

TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, by and through the Criminal District Attorney of

Dallas County, respectfully requests that the time for filing the State’s accompanying

brief in this cause be extended until November 9, 2015. In support of this motion, the

State would show the following:

                                          I.

      Appellant was charged by indictment in Cause No. F13-24143-I with aggravated

robbery with a deadly weapon. Appellant entered a guilty plea to the offense and also

entered pleas of true to two enhancement paragraphs. The jury found the Appellant

                                          1
guilty and assessed punishment at 75 years’ confinement in the Texas Department of

Criminal Justice, Institutional Division.

      The Appellant’s brief was filed September 18, 2015. The State’s brief was due

on October 18, 2015. This case has not yet been set for submission. The State’s brief

is being submitted for filing with this motion.

                                            II.

      On October 30, 2015, Lori Ordiway, Chief of the Appellate Division of the

Dallas County District Attorney’s Office, conducted an audit of the direct appeals

pending in Dallas County. During the audit, Ms. Ordiway discovered that the State

had not filed a response to the Appellant’s brief in the instant cause. It appears that

while the Appellant’s brief was received by this office on September 23, 2015, it was

never entered into the appellate database used by the office. After discovering the

oversight, the instant cause was immediately assigned to undersigned counsel.




                                            2
                                           III.

      Accordingly, the State of Texas prays that this Court will grant the State an

extension of time for filing the State’s brief and order that the State’s brief be filed no

later than November 9, 2015.

                                                  Respectfully submitted,

                                                  /s/ Rebecca D. Ott
Susan Hawk                                        Rebecca D. Ott
Criminal District Attorney                        Assistant District Attorney
Dallas County, Texas                              State Bar No. 24074842
                                                  Frank Crowley Courts Building
                                                  133 N. Riverfront Blvd., LB-19
                                                  Dallas, Texas 75207-4399
                                                  (214) 653-3829 (phone)
                                                  (214) 653-3643 (fax)
                                                  rebecca.ott@dallascounty.org

                           CERTIFICATE OF SERVICE

      I certify that a true copy of the foregoing motion was served on Appellant’s

Counsel on Appeal, Thomas G. Pappas, Burleson Pate & Gibson, LLP, 900 Jackson

Street, Suite 330, Dallas, Texas 75202, by sending an electronic communication to

tpappas@bp-g.com on November 9, 2015.

                                                  /s/ Rebecca D. Ott
                                                  Rebecca D. Ott




                                            3